—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered June 11, 1992, convicting him of criminal facilitation in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the People that the defendant’s challenge to the validity of his waiver of the right to a jury trial has not *307been preserved for appellate review (see, CPL 470.05 [2]; People v Magnano, 77 NY2d 941, affg 158 AD2d 979, cert denied — US —, 112 S Ct 189; People v Johnson, 51 NY2d 986; People v Ospina, 192 AD2d 680; People v Pelaccio, 159 AD2d 734; People v Sierra, 143 AD2d 1065). In any event, the record adequately demonstrates that the defendant’s written jury waiver was made knowingly and voluntarily in open court (see, People v Magnano, 158 AD2d 979, supra; People v Ospina, supra). Thompson, J. P., Balletta, Miller and Joy, JJ., concur.